FILED
                                                                     Aug 30 2019, 8:44 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Valerie K. Boots                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                       Attorney General of Indiana
Indianapolis, Indiana
                                                           Caroline G. Templeton
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Lindsay N. Grubbs,                                         August 30, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-572
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable David Hooper,
Appellee-Plaintiff                                         Magistrate
                                                           Trial Court Cause No.
                                                           49G25-1807-F6-24993



May, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-572 | August 30, 2019                            Page 1 of 6
[1]   Lindsay N. Grubbs appeals her convictions of Class A misdemeanor possession

      of methamphetamine 1 and Class C misdemeanor possession of paraphernalia. 2

      Grubbs asserts the State failed to present sufficient evidence that she possessed

      methamphetamine and paraphernalia. We affirm.



                                Facts and Procedural History
[2]   On July 27, 2018, Officer Katrina McEvilly of the Indianapolis Metropolitan

      Police Department (“IMPD”) was on patrol on the east side of Indianapolis

      when she ran the license plate on a black Monte Carlo travelling westbound on

      Washington Street. The report she received indicated the license plate was

      registered to a gray Pontiac, so Officer McEvilly initiated a traffic stop. The

      Monte Carlo was occupied by three people: the driver, the front seat passenger,

      and Grubbs, who was sitting in the back seat behind the passenger. Also in the

      back seat with Grubbs “was a bunch of personal property. It had a bunch of

      clothes, bags, personal belongings . . . a lot of people’s personal belongings.”

      (Tr. Vol. II at 9.) Next to Grubbs on the back seat was a blue purse, and

      Grubbs was holding a purse on her lap. Grubbs placed the purse she had been

      holding on the back seat when she exited the car.




      1
          Ind. Code § 35-48-4-6.1(a).
      2
          Ind. Code § 35-48-4-8.3(b)(1).


      Court of Appeals of Indiana | Opinion 19A-CR-572 | August 30, 2019         Page 2 of 6
[3]   Officer McEvilly determined she would tow the Monte Carlo in accordance

      with IMPD’s standing general order 7.3, which controls the towing or

      impounding of vehicles, (see State’s Ex. 2), and provides a vehicle may be towed

      if it has “no or improper certificate of registration or license plate.” (State’s Ex.

      2 at 3.) Prior to the tow, Officer McEvilly was required to inventory all the

      property inside the car, including the items in the bags in the back seat of the

      car. Inside the purse that Grubbs had been holding, Officer McEvilly found a

      glass pipe used for smoking narcotics and “a baggie with white powder residue

      in it.” (Tr. Vol. II at 14.) Laboratory testing determined the white powder

      residue was methamphetamine.


[4]   The State charged Grubbs with Level 6 felony possession of methamphetamine

      and Class C misdemeanor possession of paraphernalia. Grubbs waived her

      right to a jury trial. After hearing evidence, the trial court found Grubbs guilty

      as charged. The court entered Grubbs’ conviction of the Level 6 felony as a

      Class A misdemeanor because it was Grubbs’ first felony conviction. The court

      sentenced Grubbs to 365 days for possession of methamphetamine, with 201

      days suspended, and to 60 days for possession of paraphernalia, with 60 days

      suspended.



                                  Discussion and Decision
[5]   Grubbs alleges the evidence was insufficient to support her convictions. When

      considering whether the State’s evidence was sufficient to support convictions,

      “we consider only the probative evidence and reasonable inferences that

      Court of Appeals of Indiana | Opinion 19A-CR-572 | August 30, 2019           Page 3 of 6
      support the trial court’s finding[s] of guilt.” Gray v. State, 957 N.E.2d 171, 174

      (Ind. 2011). If there is conflicting evidence, we considered it in the light most

      favorable to the judgment. Id. The evidence need not overcome every

      reasonable hypothesis of innocence. Id. Rather, we must affirm “unless no

      reasonable trier of fact could have found the elements of the crime [proven]

      beyond a reasonable doubt.” Id.


[6]   Specifically, Grubbs asserts the State failed to demonstrate she knowingly

      possessed the methamphetamine and paraphernalia. Convictions for

      possession of illegal items can be based on either actual or constructive

      possession. Id. Actual possession occurs when a person “has direct physical

      control over” an item. Id. Constructive possession can be inferred when a

      person had the capability and intent to maintain dominion and control over the

      item. Id.


[7]   Grubbs asserts “the only evidence of constructive possession was her close

      proximity to the contraband.” (Br. of Appellant at 4.) In support of her

      assertion, Grubbs notes the back seat of the Monte Carlo was filled with bags of

      personal items and yet the State produced no evidence that she knew what was

      in the “bag” that she had been holding. (See, e.g., Reply Br. at 7) (“the State

      points to no additional circumstantial evidence to support an inference of guilty

      knowledge: only to the evidence that the bag was in Grubbs’ control as it sat on

      her lap”) (emphasis in original).




      Court of Appeals of Indiana | Opinion 19A-CR-572 | August 30, 2019          Page 4 of 6
[8]   In her briefs, Grubbs fails to acknowledge the “bag” she was holding was

      neither, for example, a large trash bag of personal property nor a suitcase of

      clothing, either of which she could have needed to hold to sit on the back seat

      that was filled with bags of personal property. Rather, the “bag” that Grubbs

      was holding on her lap was a purse. When there were two women and two

      purses in the car and Grubbs had one purse on her lap, the only reasonable

      inference is that the purse Grubbs was holding was her own. See Norris v. State,

      732 N.E.2d 186, 191 (Ind. Ct. App. 2000) (noting a purse “is generally not an

      object for which two or more persons share common use and authority”).

      Officer McEvilly identified the purse Grubbs was holding as the purse

      containing “the pipe and also a baggie with white powder residue in it.” (Tr.

      Vol. II at 14.)


[9]   Although Grubbs testified that she does not carry a purse, that she did not have

      a bag in her lap, and that she did not know what was inside any of the bags in

      the back seat of the car, the trial court was not required to believe her testimony

      or to give it more weight than Officer McEvilly’s testimony. See Edgecomb v.

      State, 673 N.E.2d 1185, 1194 (Ind. 1996) (“The jury is not required to believe

      every part of a defendant’s testimony.”), reh’g denied. Grubbs argues the State

      failed to prove she knew the methamphetamine and pipe were in the purse,

      such that she could have knowingly possessed those illegal items; however,

      when we have already concluded the evidence supports a reasonable inference

      that Grubbs was holding her own purse, such evidence also supports the

      inference that Grubbs knew what was inside her own purse. See Halsema v.


      Court of Appeals of Indiana | Opinion 19A-CR-572 | August 30, 2019         Page 5 of 6
       State, 823 N.E.2d 668, 673 (Ind. 2005) (“[W]hen determining whether an

       element exists, the [trier of fact] may rely on its . . . common sense and

       knowledge acquired through everyday experiences.”).



                                                Conclusion
[10]   Because the evidence was sufficient to support Grubbs’ convictions, we affirm

       the trial court’s judgment.


[11]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-572 | August 30, 2019           Page 6 of 6